UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 00-41287
                         Summary Calendar


                        Dionel de la Cruz,

                                              Plaintiff-Appellant,


                              VERSUS


               Texas Visiting Nurse Service, Inc.,

                                               Defendant-Appellee.




           Appeal from the United States District Court
                For the Southern District of Texas
                           (M-99-CV-67)
                        September 27, 2001
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Dionel de la Cruz appeals the district court’s grant of

summary judgment for Texas Visiting Nurse Service, Inc. (“TVNS”).

Mr. de la Cruz argues that genuine issues of material fact exist as

to his claim of gender discrimination under 42 U.S.C. § 2000e-5.

      We review a district court’s grant of summary judgment de



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
novo.   Chaney v. New Orleans Pub. Facility Mgmt., Inc., 179 F.3d
164, 167 (5th Cir. 1999); Grimes v. Texas Dep’t of Mental Health &

Mental Retardation, 102 F.3d 137, 139 (5th Cir. 1996).                            “Summary

judgment is appropriate when there is no genuine issue as to any

material fact and the movant is entitled to judgment as a matter of

law.”   Grimes, 102 F.3d at 139 (citing Fed. R. Civ. P. 56(c)).                          In

employment discrimination cases, the question is whether a genuine

issue of fact exists as to whether the defendant intentionally

discriminated      against         the   plaintiff.        Id.       Unsubstantiated

assertions are not competent summary judgment evidence.                           Chaney,
179 F.3d at 167; Grimes, 102 F.3d at 139.

     Title VII prohibits employers from discriminating against

employees on the basis of gender.                 42 U.S.C. § 2000e-2(a)(1).            To

defeat a motion for summary judgment, a Title VII plaintiff must

initially make a prima facie case of discrimination.                           A plaintiff

makes a prima facie case of discrimination by showing that: (1) he

is a member of a protected class; (2) he was qualified for the

position    he   held;       (3)   he    was   terminated;     and       (4)    after   his

termination,      the    employer        hired    a   person   not   of        plaintiff’s

protected class.        See McDonnell Douglas Corp. v. Green, 411 U.S.
792, 802 (1973); Grimes, 102 F.3d at 140.

     By establishing a prima facie case for discrimination, a

plaintiff    raises      a    presumption        of   discrimination,          “which   the

defendant        must        rebut       by      articulating        a         legitimate,

nondiscriminatory reason for its actions.” Shackelford v. Deloitte
& Touche, LLP, 190 F.3d 398, 404 (5th Cir. 1999).        The defendant

meets this burden “by presenting evidence that, ‘if believed by the

trier of fact, would support a finding that unlawful discrimination

was not the cause of the employment action.’” Rhodes v. Guiberson

Oil Tools, 75 F.3d 989, 993 (5th Cir. 1996) (en banc) (quoting St.

Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 507 (1993)).          If the

defendant   presents   sufficient   evidence    of    nondiscriminatory

reasons, the plaintiff must demonstrate by a preponderance of the

evidence that the defendant’s reasons are not “‘true reasons, but

were a pretext for discrimination.’”           See Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 143 (2000) (quoting Texas

Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981)).

     After having carefully reviewed the record on appeal, we

conclude that Mr. de la Cruz failed to demonstrate a genuine issue

of material fact regarding whether TVNS’s nondiscriminatory reasons

set forth for its actions were pretext.        Therefore, we AFFIRM the

district court’s ruling for essentially the same reasons set forth

by the magistrate judge’s Report and Recommendation, which was

adopted by the district court in its Order of Dismissal on October

25, 2000.